Exhibit 10.1

 

WESTAR ENERGY

1996 LONG-TERM INCENTIVE AND SHARE AWARD PLAN

 

RESTRICTED SHARE UNITS AWARD

 

Name:

 

James S. Haines, Jr.

Number of Restricted Share Units:    

 

250,000

Grant Date:

 

December 6, 2002

 

As provided in that certain employment letter between you and Westar Energy,
Inc. (the “Company”), dated as of November 1, 2003 (the “Employment Letter”),
the Company granted you 250,000 Restricted Share Units pursuant to the Company’s
1996 Long-Term Incentive and Share Award Plan (as amended on June 30, 1999) (the
“Plan”), a copy of which has been delivered to you and made a part hereof,
subject to the following terms and conditions and the terms and conditions of
the Plan. The terms used in this Award shall have the same meaning as in the
Plan, unless the context requires otherwise, and except that “Restricted Share
Units” shall refer only to the Restricted Share Units granted under this Award.

 

1. Restricted Share Units. Subject to the terms and conditions hereof and as
contained in the Plan, each Restricted Share Unit shall represent the right to
receive one share of the Company’s common stock upon satisfying the vesting
requirements set forth in Section 5 below.

 

2. Dividend Equivalents.

 

  (a) During the period beginning on the grant date of the Restricted Share
Units and ending on the date on which the such Restricted Share Units become
payable pursuant to Section 6 below or are forfeited pursuant to Section 7 below
(the “Restricted Period”), you shall receive, in cash, dividend equivalents in
an amount equal to the amount of the cash dividends that you would have received
if you owned the number of shares of the Company’s common stock represented by
the Restricted Share Units that continue to be covered by this Award; provided,
however, that you may elect to defer receipt of such cash dividend equivalents
as provided in the Plan. You may elect, by filing with the Secretary of the
Company an irrevocable election in a form prescribed by the Company no later
than December 5, 2004, to defer receipt of the cash dividend equivalents that
would have been payable to you in cash pursuant to Restricted Share Units that
vest in equal tranches on each of December 6, 2005 and December 6, 2006. The
Company shall from time to time in its sole discretion determine the range of
distribution options that may be elected by you.



--------------------------------------------------------------------------------

  (b) If during the Restricted Period any shares of the Company’s common stock
or other property (other than cash) are distributed to holders of the Company’s
common stock in a pro rata distribution other than as a result of a stock split,
you shall receive the number of shares of the Company’s common stock or the
other property that you would have received if you owned the number of shares of
the Company’s common stock represented by the Restricted Share Units that
continue to be covered by this Award; provided, however, that the Company may,
in its sole discretion, permit you to elect to defer receipt of such shares or
other property as provided in the Plan.

 

  (c) Other than as set forth herein, you shall have none of the rights of a
shareholder or owner with respect to any of the deferred shares during the
deferral period. Any stock dividends or other property distributions that you
would have received during the deferral period if you had been the owner of the
deferred shares will be credited to your deferral account as additional deferred
shares. Any cash dividends that you would have received during the deferral
period if you had been the owner of the deferred shares will be paid to you as
cash dividend equivalents on or about the date on which such cash dividends are
paid to shareholders of the Company, unless you have elected to defer cash
dividends pursuant to subsection (a) above (in which case such cash dividends
will be treated as if invested under the Company’s Direct Stock Purchase Plan in
additional Deferred Shares to be credited to your deferral account in the same
manner as cash dividend equivalents deferred under subsection (a) above).

 

  (d) If during the Restricted Period any shares of the Company’s common stock
are distributed to holders of the Company’s common stock as a result of a stock
split, you shall receive a number of additional Restricted Share Units equal to
the number of shares of the Company’s common stock that you would have received
if you owned the number of shares of the Company’s common stock represented by
the Restricted Share Units that continue to be covered by this Award. Such
additional Restricted Share Units shall be subject to the same terms, conditions
and restrictions as the original Restricted Share Units covered by this Award.

 

3. Rights as Shareholder. During the Restricted Period, you shall have none of
the rights of a shareholder of the Company with respect to the shares of the
Company’s common stock represented by the Restricted Share Units. You shall,
however, have the right to receive dividend equivalents as described in Section
2 above. In addition, if shares of the Company’s common stock are held under a
“rabbi trust” (the assets of which are subject to claims of the Company’s
creditors in the event of the Company’s insolvency) established to assist the
Company in meeting its obligations under this and other restricted share unit
awards, you may (at the Company’s sole discretion) be given the

 

2



--------------------------------------------------------------------------------

right during the Restricted Period to direct the trustee as to the voting of a
number of shares held by the trustee corresponding to the number of Restricted
Share Units held by you under this Award.

 

4. Nontransferability. You may not sell, transfer, assign, pledge or otherwise
encumber or dispose of any Restricted Share Units nor may you sell, transfer,
assign, pledge, encumber or dispose of any of the shares of the Company’s common
stock represented by your Restricted Share Units prior to the payment of such
shares to you pursuant to Section 6 below following the vesting of your
Restricted Share Units pursuant to Section 5 below.

 

5. Vesting. Your Restricted Share Units shall vest in four equal tranches on
each of December 6, 2003, December 6, 2004, December 6, 2005 and December 6,
2006 if your employment with the Company continues uninterrupted through the
applicable date; provided, however, if your employment with the Company
terminates pursuant to a “Qualifying Termination” (as such term is defined in
the Employment Letter), each Restricted Share Unit (and related dividend
equivalent) provided for in this Award which has not vested prior to the
Qualifying Termination will become fully vested.

 

6. Payment.

 

  (a) If the Restricted Share Units vest pursuant to Section 5 above, either
certificate(s) evidencing the shares of the Company’s common stock represented
by those Restricted Share Units shall be delivered to you (without any legend to
reflect terms, conditions and restrictions hereunder) or such shares shall be
credited to an account maintained for you as soon as administratively
practicable after the date on which the Restricted Share Units vest pursuant to
Section 5 above; provided, however, that if you elect to defer the distribution
of such shares pursuant to the Plan, such delivery of certificate(s) to you or
credit to an account of yours of such shares will occur upon the expiration of
such deferral period. You may elect, by filing with the Secretary of the Company
an irrevocable election in a form prescribed by the Company no later than
December 5, 2004, to defer receipt of shares of the Company’s common stock that
would have been payable to you pursuant to Restricted Share Units that vest in
equal tranches on December 6, 2005 and December 6, 2006.

 

  (b) In the case of your death following vesting pursuant to Section 5 above,
delivery shall instead be made to the beneficiary designated in writing by you
pursuant to a form of designation provided by the Company, or, if none, to your
estate.

 

7. Forfeiture of Restricted Share Units. You shall forfeit all of your unvested
Restricted Share Units in the event that, prior to your becoming vested in all
of your Restricted Share Units pursuant to Section 5, your employment with the
Company terminates other than by reason of a “Qualifying Termination” (as such
term is defined in the Employment Letter). Following such forfeiture, you shall
have no further right to receive any benefits or payments under this Award;
provided, however, that in no event shall you forfeit any previously vested
Restricted Share Units.

 

3



--------------------------------------------------------------------------------

8. Unsecured Creditor Status. This Award constitutes a mere promise by the
Company to pay you the benefits described in this Award (to the extent vested).
You shall have the status of a general unsecured creditor of the Company with
respect to any benefits payable under this Award.

 

9. Withholding. The Company, if required, shall withhold taxes on any income
realized in connection with the Restricted Share Units.

 

10. Indemnity. As a result of uncertainty regarding the impact of the American
Jobs Creation Act of 2004, and the rules and regulations thereunder
(collectively, the “Act”), on the Plan and elections to defer Restricted Share
Units granted pursuant to the Plan, in the event that you elect to defer all or
a portion of the Restricted Share Units granted hereunder and, as a result of
such election and the implementation of the Act, you or the Company incur taxes,
penalties or other expenses or amounts that would not have otherwise been
incurred had your deferral election not been made, you and the Company agree to
in good faith negotiate modifications to such elections. If you and the Company
are not able to agree, in each party’s sole discretion, on such modifications,
you will, if requested by the Company, rescind your deferral election. In any
event, the Company will indemnify you against any and all taxes, penalties and
other expenses (including attorneys’ fees) and amounts actually and reasonably
incurred by you (including an indemnity for taxes payable as a result of such
reimbursements or other payments) as a result of your deferral election and the
implementation of the Act but only to the extent that such amounts exceed the
amount you would have paid absent your deferred election.

 

11. Committee Authority. Any questions concerning the interpretation of this
Award, including without limitation any adjustments under Section 4(c) of the
Plan (relating to Share splits, reorganizations, mergers, spin-offs and other
corporate transactions and events), and any controversy which arises under this
Award shall be settled by the Committee, as defined in the Plan, in its sole
discretion.

 

12. Change of Control. Section 8 of the Plan shall apply to the Restricted Share
Units covered by this Award.

 

13. Inconsistencies. The terms of this Award are governed by the terms of the
Plan and in the case of any inconsistency between the terms of this Award and
the terms of the Plan, the terms of the Plan shall control. By signing this
Award letter, you acknowledge receipt of a copy of the Plan. In the event of any
inconsistency between the terms of this Award and the Employment Letter, the
terms of the Employment Letter shall control.



 

4



--------------------------------------------------------------------------------

14. Governing Law. The provisions of this Award shall be governed by the laws of
the State of Kansas without giving effect to principles of conflict of laws.

 

******************************************

 

[Remainder of page intentionally left blank.]

 

5



--------------------------------------------------------------------------------

 

WESTAR ENERGY, INC.

By:

 

/s/ Bruce A. Akin

--------------------------------------------------------------------------------

Name:

 

Bruce A. Akin

Title:

 

Vice President, Administrative Services

 

Date: December 2, 2004

 

ACCEPTED AND AGREED TO:

/s/ James S. Haines, Jr.

--------------------------------------------------------------------------------

James S. Haines, Jr.

Date: December 2, 2004

 

6